Citation Nr: 1544195	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  10-08 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cervical spine degenerative joint disease and degenerative disc disease (claimed as neck pain).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1981 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.  Jurisdiction over the matter is currently with the RO in New Orleans, Louisiana.  

In August 2014, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in New Orleans, Louisiana, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the "Virtual VA" system.  

In October 2014, the Board denied service connection for cervical spine degenerative joint disease and degenerative disc disease.  The Veteran appealed the Board's October 2014 decision to the United States Court of Appeals for Veterans Claims (the Court).  In June 2015, the Court granted a Joint Motion for Remand (JMR), vacated the Board's October 2014 denial of service connection for cervical spine degenerative joint disease and degenerative disc disease, and remanded the matter for "Bryant notice" actions detailed in the JMR.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In compliance with the directions in the June 2015 JMR, the Board provided additional notice to the Veteran in an August 2015 letter that is discussed in more detail in the Duties to Notify and Assist section below.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran has current degenerative joint disease and degenerative disc disease of the cervical spine, with radiculopathy to the right upper extremity.
2.  The Veteran injured the neck in service.

3.  Symptoms of cervical spine degenerative joint disease were not chronic in service.

4.  Symptoms of cervical spine degenerative joint disease were not continuous since service separation.

5.  Cervical spine degenerative joint disease did not manifest to a compensable degree within one year of separation from service.

6.  The current cervical spine degenerative joint disease and degenerative disc disease disorders are not related to service.


CONCLUSION OF LAW

The criteria for service connection for cervical spine degenerative joint disease and degenerative disc disease are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

In a September 2008 letter sent prior to the initial denial of the claim in August 2009, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  

The Veteran testified at a hearing before the Board in August 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant, the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have been overlooked.  The Court also held that, in order for a hearing to be adequate, "the hearing officer must suggest submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record."  Id. at 496-97.

During the August 2014 hearing, the Veterans Law Judge specifically asked and the Veteran testified about the claimed cervical spine disorder, including approximate date for onset of symptoms, the nature of the symptoms, and the history of treatment for cervical spine disorder symptoms.  See Board hearing transcript at 5-6, 15-16.  

The Veteran testified that a VA physician indicated that it is "possible" that the cervical spine disorder was caused by injuries sustained in the military.  Board hearing transcript at 13.  The VA treatment records do not include a statement indicating a possible relationship between the cervical spine disorder and injuries in service.  As the Veterans Law Judge did not specifically advise the Veteran at the August 2014 hearing to request a written medical opinion from the VA physician for the record, the Veterans Law Judge has subsequently sent the Veteran a letter in August 2015 notifying the Veteran about the potential significance of such a medical opinion towards substantiating the claim for service connection, outlining the general requirements for a medical opinion that would assist in substantiating the claim, and advising the Veteran to obtain a medical opinion that meets those requirements.  

The August 2015 letter notified the Veteran that she had 30 days to respond before the Board could proceed with deciding the appeal for service connection for a cervical spine disorder.  The 30-day period from the date of the August 2015 notice letter has passed, and the Veteran has not provided a response, identified any evidence for VA to obtain, or submitted any additional evidence for the Board's consideration.  

The June 2015 JMR agreed that the August 2014 Board hearing was rendered inadequate by the Veterans Law Judge's failure to advise the Veteran to reduce to writing the VA physician's statement of possibility that needs to be turned into a medical opinion.  In consideration of the August 2015 letter sent after the August 2014 Board hearing, which provided detailed notice regarding medical opinions, specifically identified the testimony at the August 2014 Board hearing that warranted additional notification, and provided the specific notice identified by the June 2015 JMR (the doctor's oral statement), the Board finds that any deficiency at the August 2014 Board hearing in notifying the Veteran for purposes of 38 C.F.R. 
§ 3.103(c)(2), as clarified in Bryant, has been cured.  The Veteran is on record testifying about a medical opinion provided by a VA physician, the Veteran has been notified about how a medical opinion can assist in substantiating the claim for service connection, the Veteran has been specifically notified about the particular evidence (recent opinion) identified at the August 2014 hearing that should be reduced to writing, and the Veteran has been given the opportunity to submit additional evidence for the record before a decision by the Board.  See Bryant (recognizing that a hearing notice deficiency was cured by subsequent Board remand actions for a VA medical opinion).  In this case, the cure was stronger than an action that addresses the deficiency as VA sent the Veteran an explicitly stated letter specifically tailored to the assertion in this case, which is stronger and more specific notice that simply taking subsequent actions without additional notice.  This case involved agreement that there was a VCAA notice deficiency, and that limited to advice pertaining to reducing to writing a representation from a doctor regarding nexus; this case does not involve a duty to assist deficiency so as to require further action. 

In sum, the Board finds that, fully consistent with Bryant, the Veterans Law Judge has now complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), that the August 2014 Board hearing advice - as supplemented by the August 2015 notice letter - is adequate to apprise the Veteran of the evidence that could help substantiate the claim, that no further hearing would provide any additional notice or advice than that already specifically provided to the Veteran, that no further hearing is needed to decide the appeal because a hearing could not elicit from the Veteran the advised medical opinion evidence she was advised to obtain and present but would only involve duplicate lay testimony on the elements of service connection and symptoms for which there is already written statements, oral hearing testimony, and relevant medical evidence.  For these reasons, the Board can adjudicate the service connection issue based on the current record.  For the reasons outlined above, the Board concludes that the tailored notice in this case VA fully satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports and medical opinions, lay statements submitted by the Veteran's friends and family, the August 2014 Board hearing transcript, and the Veteran's written statements.

VA examined the Veteran's cervical spine in February 2014.  The VA examiner reviewed the claims file, interviewed the Veteran regarding past and present symptomatology, conducted a physical examination, performed relevant diagnostic testing, and provided the requested medical opinion with supporting rationale.  For these reasons, the Board finds that the February 2014 VA examination and medical opinion are adequate to assist in determining the nature and etiology of the cervical spine disorder, and that no further examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection for Cervical Spine Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, degenerative joint disease (DJD) - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (DJD, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  
For chronic diseases under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. 
§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).
Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Cervical Spine Disorder

The Veteran asserts that service connection for a cervical spine disorder is warranted based on an upper back injury sustained in service.  Specifically, the Veteran contends that she initially injured her neck while serving in Germany and injured the neck again in a fall at Fort Campbell.  See August 2014 Board hearing transcript at 4-6, 9-10.

The Board finds that the Veteran has current degenerative joint disease and degenerative disc disease of the cervical spine, with radiculopathy to the right upper extremity.  These diagnoses were provided in the February 2014 VA examination report after physical examination and diagnostic testing. 

The Board next finds that the Veteran injured the neck in service.  Service treatment records include a series of three treatment records from March 1984 showing diagnoses of muscle spasm and torticollis.  Among the three records, no specific cause of the neck complaints was identified.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that symptoms of cervical spine degenerative joint disease were chronic in service.  With the exception of the treatment records from March 1984, the service treatment records do not include any complaints, symptoms, or treatment related to a cervical spine injury, disease, or disorder.  The Veteran denied a history or present symptoms of back pain in the medical history reports from June 1986 and January 1990.  Similarly, the June 1986 and January 1990 service medical examinations reflect normal clinical evaluations of the spine.  

During the April 2014 Board hearing, the Veteran testified that neck pain was present at service separation.  See August 2014 Board hearing transcript at 11.  The record also includes March 2010 letters from H.R. and D.A., both of whom attest to witnessing the Veteran complain of neck pain on several occasions during service in Germany for the period between 1981 and 1983.  The Veteran is competent to report a history of neck pain in service, and H.R. and D.A. are competent to report hearing the Veteran's accounts of pain during service.  See Layno, 6 Vet. App. at 470.  Nevertheless, the Board finds that this evidence is inconsistent with, and outweighed by, the Veteran's own contemporaneous report of medical history in service and at service separation denying such symptoms, and the contemporaneous findings in service.  

H.R. and D.A.'s statements only address concurrent service with the Veteran until 1983 and 1982, respectively, which, in either instance, is several years before service separation in March 1990.  As such, these statements do not account for several subsequent years of service, and do not provide evidence of neck pain for the last seven to eight years of the Veteran's service.  

The Veteran's more recent statements regarding neck pain at service separation, to include an implied statement that the pain was chronic in service, is inconsistent with the contemporaneous service treatment records, which include both medical history (lay evidence) by the Veteran and medical findings.  As indicated above, the service treatment records, which appear to be complete, reflect treatment for neck pain in March 1984, but at no other point in service.  The Veteran did seek treatment for other injuries and ailments after March 1984, including abdominal trauma, a skin rash, and a left knee injury.  In addition, the Veteran denied a history of recurrent back pain in the June 1986 and January 1990 reports of medical history while reporting a history of other ailments including sinusitis, headaches, and dizziness.  Given the complaints reported and for which treatment was sought, it is likely that the Veteran would have reported chronic neck pain if any were present; therefore, the service treatment records weigh against finding chronic symptoms of a cervical spine disorder in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

In sum, the Board finds that the Veteran's statements and other lay statements offered, insofar as they assert chronic symptoms of a cervical spine disorder, are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  As such, the Board finds that symptoms of cervical spine degenerative joint disease were not chronic in service.

The Board next finds that the weight of the lay and medical evidence is against finding that symptoms of cervical spine degenerative joint disease were continuous since service separation.  VA treatment records from February 2008 reflect that the Veteran presented with complaints of right arm pain and mentioned an old neck injury, but no recent injury.  The Veteran presented with more specific neck pain in December 2008 and reported gradual onset over a period of eight months.  The VA clinician noted a "distant history of fall injury during service in 1985," but did not indicate that the Veteran reported symptoms that had been continuous from that time.  The February 2014 VA examination report also indicates an onset of right arm pain, associated with a greater "neck and arm pain," in 2008.

During the April 2014 Board hearing, the Veteran testified that she received treatment for neck pain shortly after service but that those treatment records were unavailable.  See Board hearing transcript at 11-12.  The Veteran did not, however, testify that the neck pain had been present since service separation in March 1990.  The record includes several letters from the Veteran's family and coworkers who attest to the Veteran's complaints of pain over recent years.  While these letters provide evidence of current neck pain, none of the letters provide a firsthand account of witnessing the Veteran report pain prior to 2004, when the Veteran began working at a VA Medical Center.  The October 2013 letter from the Veteran's daughter states that "since 2007 [the Veteran] has not been well, and [the Veteran] constantly is in pain and has anxiety."

The Board places the most probative weight to the Veteran's own lay report of onset of neck pain as recorded in VA treatment (medical) records, which indicate an onset date of neck pain in 2008 based on the Veteran's reported medical history.  Although the Veteran stated that she was treated for neck pain shortly after service, any indication that this pain has been persistent over the approximately 18-year period between service separation in March 1990 and the onset of neck and arm pain in February 2008 is outweighed by the histories and findings as recorded in the VA treatment records, which indicate that symptoms of a cervical spine disorder have not present since service separation.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  For these reasons, the Board finds that symptoms of cervical spine degenerative joint disease were not continuous since service separation.

In this context, the Board also finds that cervical spine degenerative joint disease did not manifest to a compensable degree within one year of separation from service.  As discussed above, although the Veteran reported that she was treated for some neck pain shortly after service, there is an extended period of time before the Veteran began seeking treatment for neck pain at VA in 2008, approximately 
18 years after service separation.

As the weight of the evidence demonstrates no chronic symptoms of cervical spine degenerative joint disease in service, continuous symptoms of cervical spine degenerative joint disease after service separation, or manifestation of cervical spine degenerative joint disease to a compensable degree within one year of service separation, the criteria for service connection for cervical spine degenerative joint disease on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the theory of direct service connection, the Board finds that the weight of the lay and medical evidence is against finding that the current cervical spine degenerative joint disease and degenerative disc disease disorders (hereinafter "neck disorder" or "cervical spine disorder") are related to service.  The February 2014 VA examiner opined that the Veteran's neck disorder was not incurred in or caused by the March 1984 neck muscle spasm.  The VA examiner explained that the in-service neck muscle spasm was diagnosed as torticollis, which is an acute muscle spasm condition.  The VA examiner reasoned that there is no finding that the Veteran had recurrent or persistent neck problems prior to 2008, and that the degenerative changes to the cervical spine are consistent with the normal aging process.  

Although the Veteran reported two separate neck injuries in service, only one neck injury is documented in the service treatment records.  In this context, the Board finds that an additional neck injury in service would not disturb the VA examiner's factual premises of no persistent or recurrent neck problems prior to 2008, and consistency between the current degenerative joint disease and the normal aging process.  An April 1985 service treatment record for blunt abdominal trauma is within the time the Veteran participated in a leadership course, and is consistent with the Veteran's reported neck injury at Fort Campbell; however, there is no reference to neck pain or treatment within this treatment record.  See also August 2014 Board hearing transcript at 4-5.

As discussed above, during the August 2014 Board hearing, the Veteran testified that a VA physician indicated that it is "possible" that the neck disorder was caused by injuries sustained in the military.  Board hearing transcript at 13.  The VA treatment records do not include a statement indicating a possible relationship between the current cervical spine disorder and injuries in service.  The Veteran is competent to report the medical opinion of a physician.  Jandreau, 492 F.3d at 1376-77.  After being notified to request that this VA physician reduce the medical opinion to writing with an adequate discussion of the rationale for that opinion, however, the Veteran did not submit additional evidence, including a written medical opinion from the VA physician who purportedly noted a "possible" relationship between the current cervical spine disorder and injuries in service.  In its current form, this statement does not have any probative weight because it is not an opinion of probability, but only a statement of possibility; therefore, the statement is speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993). 

To the extent the Veteran has attempted in written statements and oral testimony to relate the current cervical spine disorder to service, the evidence has not demonstrated that, in this case where there is factually an absence of symptoms or complaints for many years, the Veteran possesses the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of the cervical spine disorder as complex as degenerative joint disease or degenerative disc disease.  See Kahana, 24 Vet. App. at 437 (recognizing that ACL tear is a "medically complex" disorder that requires a medical opinion to diagnose and to relate to an in-service knee injury).  In this case, a competent medical opinion requires a thorough understanding of internal and unseen disease processes as complex as arthritis, which require specialized testing to diagnose, an understanding of the aging process and progression of arthritis, knowledge of the many causative factors for arthritis of which trauma is only one factor, and the ability to weigh factors including the nature of the in-service neck injury and the period of time without complaints of cervical spine disorder symptoms.  As the Veteran is not shown to possess such knowledge, training, or experience, her opinion on the matter is not afforded any probative weight. 

As the February 2014 VA medical opinion is afforded the most probative weight in the record on the question of whether the current cervical spine disorder is related to service, and there is no private medical opinion or other medical evidence to outweigh the opinions offered by the February 2014 VA examiner and the evidence showing no continuous symptoms, the Board finds that the current cervical spine 
degenerative joint disease and degenerative disc disease disorders are not related to service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for cervical spine degenerative joint disease and degenerative disc disease is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


